Citation Nr: 0909282	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  08-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 12, 
2005, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and the assignment of an individual 
unemployability rating (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Keith R. Pavlack


WITNESSES AT HEARING ON APPEAL

Appellant and N.M.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and N.M., his spouse, appeared before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in October 2008; a transcript is of record.  At the 
hearing the veteran raised the issue of whether a September 
2002 rating decision which previously denied service 
connection for PTSD might have been a product of clear and 
unmistakable error (CUE).  The issue of CUE in the previous 
final RO decision has not been fully developed for appeal 
before the Board, and is therefore referred to the RO.


FINDINGS OF FACT

1.  The Veteran was denied service connection for PTSD in a 
September 2002 rating decision.  He did not perfect his 
appeal after the issuance of a January 2004 Statement of the 
Case (SOC), and the decision therefore became final. 

2.  The Veteran's formal claim to reopen his claim of service 
connection for PTSD was received on August 12, 2005.

3.  Entitlement to service connection for PTSD and to a total 
disability rating for compensation based on individual 
unemployability were established effective from August 12, 
2005, in July 2006 and January 2007 rating decisions.  The 
Veteran's PTSD was found to be 70 percent disabling, and he 
had previously been granted service connection for type II 
diabetes mellitus, evaluated as 10 percent disabling, as of 
March 31, 2003.

4.  The evidence does not show that service connection for 
PTSD was established prior to August 12, 2005.

5.  The evidence does not show that unemployability due to 
service-connected disability became reasonably ascertainable 
prior to August 12, 2005. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 12, 2005, 
for the grant of service connection for PTSD and for a TDIU 
rating have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2005, December 2005, July 2006, and August 2006 VA 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2007 rating 
decision and July 2008 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Neither the veteran nor his attorney has suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance, and they have demonstrated actual knowledge of 
the information and evidence necessary to substantiate the 
pending claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was "convinced that the appellant, through his 
counsel, demonstrated actual knowledge of the information and 
evidence necessary to establish entitlement to an earlier 
effective date"). 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.400 (2008).  As 
pertinent here, where a claim has not been filed within one 
year after separation from service, the law provides that the 
effective date of an award of service connected disability 
compensation based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

With regard to claims for increase or a total disability 
rating based on TDIU, VA laws and regulations provide that 
the effective date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) states that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Under 38 C.F.R. § 3.400(o)(1), except as provided in 
paragraph (o)(2), the effective date is "date of receipt of 
claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 
(1997). 

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his duly authorized representative, may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; and (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability 
compensation claim until service connection had been awarded.  
38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an 
effective date up to one year prior to the filing of an 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In the present case, the Veteran submitted a claim for 
service connection for PTSD on December 18, 2001.  The claim 
was denied in a September 2002 rating decision.  He expressed 
disagreement in writing, in response to which an SOC was 
issued in January 2004.  The Veteran did not perfect his 
appeal.  Therefore, the decision denying service connection 
for PTSD became final.  38 U.S.C.A. § 7105(b)(1), (d)(3); 
38 C.F.R. § 20.302.

In a January 2004 rating decision, the RO granted service 
connection for diabetes mellitus, type II, with a 10 percent 
evaluation and an effective date of June 24, 2003.  In a 
March 2004 rating decision, an earlier effective date was 
established, from March 31, 2003.

On July 18, 2006, the Veteran submitted a claim for TDIU, and 
on August 12, 2005, he submitted a claim to reopen his 
previously denied claim of service connection for PTSD.  
After evidentiary development and adjudication, in a July 
2006 rating decision, the RO reopened and granted the 
Veteran's claim for service connection for PTSD with an 
effective date of August 12, 2005; the RO deferred a decision 
on entitlement to TDIU.  In August 2006 the Veteran requested 
an earlier effective date in 2002 for his service-connected 
PTSD.  In a January 2007 rating decision, the RO granted 
TDIU, with an effective date of August 12, 2005.

The Veteran testified at the October 2008 hearing that he 
never received the January 2004 SOC.  Therefore, he is 
seeking earlier effective dates based upon his original 
application for service connection for PTSD.

There is nothing in the record indicating that the January 
2004 SOC was not mailed to the Veteran's correct address of 
record, or that a substantive appeal form (VA Form 9) was not 
enclosed.  There is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted only by "clear 
evidence to the contrary."  Schoolman v. West, 12 Vet. App. 
307, 310 (1999).

Here, with all due respect to the Veteran, the Board finds 
that his mere assertion that he did not receive the January 
2004 SOC is not sufficient to rebut the presumption of 
regularity in the administrative process.  The record shows 
that appropriate notification was sent to the Veteran at his 
known address of record.  The SOC was not returned by the 
United States Postal Service as undeliverable, or for any 
other reason.  Thus, the Board is satisfied that the Veteran 
was properly and timely notified of the status of his appeal 
and the action required on his part by the SOC.  Therefore, 
it must be presumed that he was given proper notice, and 
there is a presumption of regularity with respect to the 
mailing of the SOC and its attachments.  See Mindenhall, 
supra; United States v. Armstrong, 517 U.S. 456, 464 (1996) 
("'[I]n the absence of clear evidence to the contrary, 
courts presume that [Government agents] have properly 
discharged their official duties.'"); see also Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The 
[presumption of regularity] doctrine thus allows courts to 
presume that what appears regular is regular, the burden 
shifting to the attacker to show the contrary."); 
Mindenhall, supra (this presumption of regularity applies to 
procedures at the RO).  Moreover, the assertions of the 
Veteran, standing alone, are not sufficient to rebut the 
presumption of regularity.  See Butler, supra.

The Board therefore finds that the Veteran did not perfect an 
appeal of the September 2002 rating decision denying service 
connection for PTSD in a timely manner, and that the decision 
became final.  See 38 C.F.R. § 20.302.  When he submitted 
additional evidence on August 12, 2005, that information 
therefore constituted a new claim.  As a matter of law, the 
effective date of his entitlement of service connection for 
PTSD cannot be earlier than the date of the new (reopened) 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran submitted his application for compensation based 
on TDIU on July 18, 2006.  Therefore, the earliest he could 
possibly be found eligible for compensation based on TDIU 
under the law is July 18, 2005.  As discussed above, the 
current effective date of the award of TDIU is August 12, 
2005, which is the same date the Veteran was granted service 
connection for PTSD with an evaluation of 70 percent.  Prior 
to this date, his only service-connected disorder was type II 
diabetes mellitus, with an evaluation of 10 percent.  Thus, 
diabetes mellitus is the only impairment for which 
eligibility for TDIU and DEA could have been based prior to 
August 12, 2005.  See Hatlestad, supra. 

The Veteran underwent a VA examination for his diabetes in 
February 2004.  It was noted that he had never been 
hospitalized for ketoacidosis or hypoglycemic reaction, and 
that his weight had been stable.  The current restrictions of 
his activities were due to a workplace accident.  The 
diabetes had been diagnosed six months before, and there were 
no complications such as peripheral neuropathy, diabetic 
retinopathy, or diabetic nephropathy.  He was not insulin 
dependent or on any medication for his diabetes.

After a review of the claims file, the Board concludes that 
the facts and circumstances are against finding that the 
veteran's service-connected diabetes mellitus, type II, 
precluded him from obtaining or maintaining a substantially 
gainful occupation prior to August 12, 2005.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD and to a TDIU 
rating prior to August 12, 2005, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An effective date earlier than August 12, 2005, for service 
connection for PTSD and for an individual unemployability 
rating is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


